Exhibit 8.3 RP®FINANCIAL, LC. Advisory | Planning | Valuation November 21, 2012 Board of Directors First Federal Savings and Loan Association of Port Angeles 105 West Eighth Street Port Angeles, Washington98362 Members of the Board of Directors: Re:Plan of Conversion First Northwest Bancorp First Federal Savings and Loan Association of Port Angeles Members of the Board: All capitalized terms not otherwise defined in this letter have the meanings given such terms in the Plan of Conversion (the “Plan”) adopted by the Board of Directors of First Federal Savings and Loan Association of Port Angeles (the “Bank”).Pursuant to the Plan, the Bank will convert from mutual to stock form and issue all of the Bank’s outstanding capital stock to First Northwest Bancorp (the “Company”).Simultaneously, the Company will offer shares of its common stock for sale in a public offering. We understand that in accordance with the Plan, subscription rights to purchase shares of common stock in the Company are to be issued to: (1) Eligible Account Holders; (2) Tax-Qualified Plans Employee Stock Benefit Plans; (3) Supplemental Eligible Account Holders; and (4) Other Members.Based solely upon our observation that the subscription rights will be available to such parties without cost, will be legally non-transferable and of short duration, and will afford such parties the right only to purchase shares of common stock at the same price as will be paid by members of the general public in the community and underwritten offerings, but without undertaking any independent investigation of state or federal law or the position of the Internal Revenue Service with respect to this issue, we are of the belief that, as a factual matter: the subscription rights will have no ascertainable market value; and, the price at which the subscription rights are exercisable will not be more or less than the pro forma market value of the shares upon issuance. Changes in the local and national economy, the legislative and regulatory environment, the stock market, interest rates, and other external forces (such as natural disasters or significant world events) may occur from time to time, often with great unpredictability and may materially impact the value of thrift stocks as a whole or the Company’s value alone.Accordingly, no assurance can be given that persons who subscribe to shares of common stock in the subscription offering will thereafter be able to buy or sell such shares at the same price paid in the subscription offering. Sincerely, /s/ RP Financial, LC. RP Financial, LC. Washington Headquarters Three Ballston Plaza Telephone: (703) 528-1700 1100 North Glebe Road, Suite 600 Fax No.: (703) 528-1788 Arlington, VA 22201 Toll-Free No.: (866) 723-0594 www.rpfinancial.com E-Mail: mail@rpfinancial.com
